Citation Nr: 0840771	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-12 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for right elbow 
disability.

2.  Entitlement to service connection for right ankle 
disability.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for right shoulder 
disability.

5.  Entitlement to service connection for right knee 
disability.

6.  Entitlement to service connection for left knee 
disability.

7.  Entitlement to an increased disability rating for 
headaches, evaluated as noncompensable prior to March 29, 
2006, and as 10 percent disabling since March 30, 2006.

8.  Entitlement to an initial rating in excess of 10 percent 
for metatarsal capsulitis of the right foot.

9.  Entitlement to an initial rating in excess of 10 percent 
for metatarsal capsulitis of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from August 1980 to 
October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  In that rating decision, the RO, inter 
alia, granted service connection for headaches, with an 
assigned noncompensable evaluation effective November 1, 
2003; granted service connection for bilateral capsulitis 
with a combined assigned noncompensable evaluation effective 
November 1, 2003; and denied service connection for 
disabilities of the right and left knees, right ankle, right 
shoulder, and right elbow, as well as for sinusitis.  

In September 2005, the RO assigned separate 10 percent 
evaluations for the veteran's bilateral capsulitis, effective 
November 1, 2003.  In April 2007, the RO increased the 
evaluation assigned the veteran's headaches to 10 percent 
disabling, effective March 30, 2006.  

The veteran testified at a Board hearing held at the RO in 
February 2008. 

Although the veteran, at the above hearing, testified that 
the elbow disorder at issue involves his left elbow, the 
record clearly shows that the only issue appealed by the 
veteran relating to an elbow disorder concerns the right 
elbow.  The Board points out in this regard that service 
connection for left elbow disability is already in effect.

The record shows that additional evidence was submitted by 
the veteran following the last supplemental statement of the 
case, along with a waiver of the veteran's right to initial 
RO review.

The Board notes that the RO afforded the veteran a VA fee 
basis examination in July 2008 (after the veteran submitted 
the above additional evidence with a waiver).  The 
examination report provided findings clearly relevant to the 
evaluation of the headache and bilateral foot disorders on 
appeal, and for that reason, the Board is remanding those 
issues.  The examination report also provided incidental 
physical examination findings as to both ankles; the examiner 
did not suggest that those findings represented a right ankle 
disorder, and in fact he did not diagnose the veteran as 
having an ankle disability.  For those reasons, the Board 
finds that the examination report is not pertinent to the 
right ankle issue, and that remand of the right ankle issue 
is not required. 
 
The issues of service connection for right elbow and right 
ankle disabilities, and sinusitis, are addressed in the 
decision below.  The remaining issues listed on the title 
page of this action are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a right elbow disability.

2.  The veteran does not have a right ankle disability.

3.  The veteran does not have sinusitis.


CONCLUSIONS OF LAW

1.  The veteran does not have right elbow disability that is 
due to service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

2.  The veteran does not have right ankle disability that is 
due to service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

3.  The veteran does not have sinusitis that is due to 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, and prior to the adjudication of the 
veteran's claims, VA collectively provided him with the 
notice contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in a February 2004 correspondence, except as to 
the information and evidence necessary to establish an 
initial disability rating and effective date in the event the 
veteran's claims were granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO provided him with 
notice as to those latter elements in a March 2006 
correspondence.  His claims were last readjudicated in an 
April 2007 supplemental statement of the case.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by him, and for which he authorized VA to request, 
were obtained by the RO or provided by the veteran himself.  
The veteran was afforded a VA basis examination in August 
2003, prior to his discharge from service.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

A.  Right elbow disability

The service treatment records document complaints in July 
2003 of a 10-year history of bilateral elbow pain.  Physical 
examination demonstrated right forearm spasm, and the 
examiner diagnosed chronic bilateral elbow strain.

The veteran attended an August 2003 VA fee basis examination, 
at which time he reported that his right elbow pain began in 
1992, and occurred when straightening his arms or performing 
pushups.  He reported that he was told he had arthritis and 
tendonitis afflicting the elbow.  Physical examination 
revealed no identified abnormalities, and X-ray studies of 
the elbow were negative.  The examiner did not diagnose a 
right elbow disorder.

On file are medical records covering the period from 2003 
through November 2006.  The records are replete with 
reference to left elbow findings, but are silent for any 
reference to right elbow complaints or findings.

On file are March 2008 and April 2008 statements by M. 
Spieker, M.D.  In the March 2008 statement, Dr. Spieker noted 
that the veteran's service treatment records documented one 
episode of non-specific right elbow pain.  In his April 2008 
statement he clarified that the veteran had not been seen by 
him since service for any right elbow problems.

In statements on file and during his February 2008 hearing, 
the veteran testified that he injured his elbow in the 1990s.  
He indicated that he was told in service that he might have 
tennis elbow, or even arthritic changes.  He indicated that 
he still received treatment for his elbow.

Although the veteran was seen during service for right elbow 
complaints diagnosed as chronic elbow strain, the August 2003 
examiner found no evidence of such a disorder, or indeed of 
any other right elbow condition.  Moreover, there is no post-
service medical evidence of a right elbow disability.  
Although the veteran contends that he has sought treatment 
for his right elbow, the post-service records are silent for 
any such complaints, and Dr. Spieker confirmed that he had 
not treated the veteran for any right elbow problems.  

Although the veteran himself believes he has a right elbow 
disorder, in the Board's opinion, an elbow disorder of the 
type claimed by the veteran (i.e. elbow strain, arthritis, or 
tendonitis) is not the type of medical condition susceptible 
to lay diagnosis.  See generally, Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007) (whether lay evidence is 
competent and sufficient in a particular case is a fact issue 
to be addressed by the Board).  Further although the veteran 
is, in certain circumstances, competent to report what his 
physicians purportedly diagnosed, in this case the veteran 
himself only believes that his physicians in service may have 
diagnosed arthritis or tendonitis.  When weighed against the 
negative clinical and X-ray findings at the August 2003 
examination, and the absence of any findings since service, 
the Board finds his account of what his physicians 
purportedly said concerning elbow arthritis and tendonitis to 
lack credibility.
 
In short, there is no competent post-service evidence of a 
right elbow disorder.  In the absence of such evidence of the 
existence of right elbow disability, the claim must be 
denied.

B.  Right ankle disability

The service treatment records show that the veteran sustained 
a right ankle sprain in September 1989; subsequent records 
are silent for further right ankle complaints or findings.  

At his August 2003 VA fee basis examination, the veteran 
reported experiencing right ankle problems since 1994, in 
association with sports activities.  Physical examination 
showed no identified abnormalities of the right ankle.  X-ray 
studies of the ankle were normal.  The examiner concluded 
that the veteran did not have a right ankle disability.

Post-service medical records on file covering the period from 
2003 through November 2006, including the report of a July 
2008 VA fee basis examination of the feet, are negative for 
any clinical findings or diagnosis of a right ankle disorder.  
The report of a March 2005 VA examination did document the 
presence of some decreased right ankle motion, but the 
examiner did not diagnose a right ankle disability.

In statements on file and during his February 2008 hearing, 
the veteran indicates that he injured his ankle in the mid-
1990s, and that following service he has treated the ankle 
with analgesics.

In his March 2008 statement, Dr. Spieker noted that the 
veteran's service treatment records documented right ankle 
sprains.  In his April 2008 statement he clarified that the 
veteran had not been seen for any right ankle problems, 
although he noted that the veteran continued to complain of 
pain in the joint.

Although the veteran was seen during service for right ankle 
sprain in 1989, the remainder of his service records are 
silent for further right ankle complaints, and the August 
2003 examiner found no basis on which to diagnose a right 
ankle disorder.  Moreover, there is no post-service medical 
evidence of a right ankle disability.  Dr. Spieker confirmed 
that he had not treated the veteran for any right ankle 
problems, although the veteran did report right ankle pain.  

The veteran himself believes he has a right ankle disorder.  
As with the right elbow, in the Board's opinion, an ankle 
disorder of the type claimed by the veteran (i.e. involving 
pathology not subject to observation) is not the type of 
medical condition susceptible to lay diagnosis.  Jandreau, 
492 F.3d at 1377.  As a layperson, he is not otherwise 
competent to render an opinion as to medical diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
 
In short, there is no competent post-service evidence of a 
right ankle disorder.  In the absence of such evidence of the 
existence of right ankle disability, the claim must be 
denied.

C.  Sinusitis

The service records document treatment for upper respiratory 
infections and the flu, but not for sinusitis.  The records 
show he was prescribed a nasal spray for allergies.  In 
August 2003 he reported a history of sinus congestion 
associated with his exposure to shipboard contaminants; he 
did not mention a history of sinusitis and no sinus 
abnormalities were noted on physical examination, although he 
did have breathing problems.

The veteran attended a VA fee basis examination in August 
2003, prior to his discharge from service.  The veteran 
reported that he was diagnosed with sinusitis in 1994.  He 
indicated that he used nasal sprays for his pressure 
symptoms, and continued to experience sinusitis once per year 
lasting up to 4 weeks each episode; he indicated that only 
one episode ever required treatment with antibiotics.  
Physical examination showed that the veteran did not have any 
evidence of sinusitis.   X-ray studies of the sinuses were 
normal.  The examiner concluded that the veteran's sinusitis 
had resolved, and that the veteran no longer had sinusitis.

Post service medical records on file for the period from 2003 
to November 2006 document treatment for upper respiratory 
infections, but are entirely silent for reference to 
sinusitis.

In his March 2008 statement, Dr. Spieker noted that the 
veteran's service treatment records did not document any 
diagnosis of sinusitis.  In his April 2008 statement he 
clarified that the veteran had not been seen for sinusitis.

In statements and testimony at his February 2008 hearing, the 
veteran indicated that he was treated for sinusitis in the 
1990s, and that he still experienced sinusitis on a frequent 
basis; he noted that he used medication for sinusitis.

Although the veteran contends that he was treated in service 
for sinusitis, the service treatment records are negative for 
any suggestion that the veteran had sinusitis.  He was 
prescribed a nasal spray, but only for allergies.  More 
importantly, there is no competent post-service evidence of 
sinusitis.  Although the veteran contends that he experiences 
sinusitis frequently, the records do not corroborate his 
account, and Dr. Spieker also indicated that he had no 
records for the veteran pertaining to sinusitis.

Again, although the veteran himself believes he has 
sinusitis, in the Board's opinion, sinusitis is not the type 
of medical condition susceptible to lay diagnosis.  See 
generally, Jandreau, 492 F.3d at 1377.  This is particular 
true where, as here, the veteran has other disorders such as 
allergies which cause nasal symptoms (as evidenced by his use 
of prescribed nasal spray).

In short, there is no competent post-service evidence of 
sinusitis.  In the absence of such evidence of the existence 
of sinusitis, the claim must be denied.


ORDER

Entitlement to service connection for right elbow disability 
is denied.

Entitlement to service connection for right ankle disability 
is denied.

Entitlement to service connection for sinusitis is denied.


REMAND

For reasons unclear to the Board, the RO afforded the veteran 
further examination in July 2008 (several months after the 
veteran testified) of his service-connected headache and 
bilateral metatarsal capsulitis disorders.  The examination 
report is of record and documents findings which are clearly 
relevant to this appeal.  The veteran has not waived his 
right to initial RO consideration of that evidence.  The 
Board will therefore remand the headache and bilateral 
metatarsal capsulitis issues for the RO to consider the 
evidence in the first instance.  See 38 C.F.R. § 20.1304 
(2008).

With respect to the right shoulder, the service treatment 
records document treatment for right shoulder strains in 
January 1988 and June 1992.  In 1999 he complained of a 2-
year history of pain in the area of the right scapula.  X-ray 
studies showed some osteolysis of the distal clavicle 
consistent with past trauma.  The veteran was diagnosed as 
having right scapular thoracic syndrome/chronic strain of the 
right rhomboid.  Records for 2001 and 2002 document treatment 
for right thoracoscapular strain.  

The veteran attended a VA fee basis examination in August 
2003, prior to his discharge from service.  He reported 
experiencing right shoulder problems since 1995, originally 
in association with sports activities and weight-lifting.  
Physical examination showed that he did not have any 
identified right shoulder abnormalities, and X-ray studies of 
the right shoulder were normal.  The examiner concluded that 
the veteran did not have a right shoulder disability.

The post-service medical records document treatment for right 
shoulder pain, but not for an underlying right shoulder 
pathology until several years after service.  The report of a 
September 2005 VA examination determined that the veteran had 
glenoid capsulitis.  X-ray studies of the shoulder at that 
time were, however, normal.  In 2006, X-ray studies revealed 
degenerative changes of the acromioclavicular joint.

Given the findings in service concerning the right shoulder, 
the veteran's complaints following service and the recent 
findings of right shoulder pathology, the Board is of the 
opinion that a VA examination is necessary with respect to 
the right shoulder issue.

As to the bilateral knee disorders, the service treatment 
records document many complaints of right and left knee pain 
with diagnoses including left patellar dislocation and 
minimal osteoarthritis of the right knee.  In 1992 the left 
knee was scoped and debrided following dislocation of the 
patella; X-ray studies of the knee in July 1992 showed 
cortical destruction of the patella.  In July 2003 the 
veteran continued to complain of bilateral knee pain, and he 
was diagnosed as having patellofemoral pain syndrome.  

At his August 2003 VA fee basis examination, the veteran 
reported experiencing bilateral knee problems since 1985, and 
indicated that his knees were still symptomatic.  Physical 
examination showed no identified abnormalities of the right 
or left knees, and X-ray studies of the knees were normal.  
The examiner concluded that the veteran did not have a right 
or left knee disability.

Post-service medical records for 2003 to November 2006 
document the presence of bilateral knee pain.

The Board finds that another VA examination of the veteran 
would be helpful in the adjudication of the claims.  The 
service treatment records document the presence of a definite 
pathologic basis for the veteran's right and left knee 
complaints, and the Board considers the negative findings 
demonstrated at the August 2003 examination to be improbable 
in light of those service findings.  The post-service medical 
evidence suggests that the veteran continues to experience 
bilateral knee problems, but does not provide an adequate 
basis on which to adjudicate the claims.  For the above 
reasons, the Board will remand the knee claims for further 
examination. 
 
Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination to 
determine the nature, extent and etiology 
of any right shoulder disorder; and the 
nature, extent and etiology of any right 
and/or left knee disability.  All 
indicated studies should be conducted.  
With respect to any right shoulder 
disorder identified, the examiner should 
be requested to provide an opinion as to 
whether it is at least as likely as not 
that the shoulder disorder is 
etiologically related to service or was 
present within one year of the veteran's 
discharge therefrom.  With respect to any 
right and/or left knee disorder 
identified, the examiner should be 
requested to provide an opinion as to 
whether it is at least as likely as not 
that such disorder is etiologically 
related to service or was present within 
one year of the veteran's discharge 
therefrom.  The veteran's claims files 
must be made available to the examiner 
for review.  

2.  Thereafter, the RO should prepare a 
new rating decision and readjudicate the 
issues remaining on appeal.  This 
readjudication should include 
consideration of the report of the July 
2008 VA examination.  If the benefits 
sought on appeal is not granted in full 
the RO must issue a supplemental 
statement of the case, and provide the 
appellant and his representative an 
opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


